DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This Office Action is in response to the amendments filed on 07/27/2022, as directed by the Non-Final Rejection on 04/05/2022. Claims 1-3, 7, 11 and 13 are amended. Claim 17 is new. Claims 1-17 are pending in the instant application. The previous rejections under 35 U.S.C 112(b) and 112(d) are withdrawn as necessitated by amendment. The previous objections are withdrawn as necessitated by amendment. The previous rejections under 35 U.S.C 102 and 103 are withdrawn as necessitated by amendment, however new rejections are made below.
Response to Arguments
Applicant’s arguments, see Pages 6-9 of Remarks, filed 07/27/2022, with respect to the rejection(s) of claim(s) 1-16 under 35 U.S.C 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Koch (WO 2012/062266 A1) in view of Kipling (U.S Patent No. 3,695,263 A).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-6, 9, 11-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Koch (WO 2012/062266 A1) in view of Kipling (U.S Patent No. 3,695,263 A).
Regarding claim 1, Koch discloses a system for supporting pulmonary gas exchange in patients and for at least one of coupling to a ventilating system or use in the case of non-ventilated patients (see Abstract), which has a flexible hose introducible into the trachea of a patient (hose line system 16, which includes endotracheal tube 17, see Fig. 1 and Paragraph 0148), a pump unit (either of syringes 61 and 62, which include a piston therein; also see Paragraph 0192, the pistons are moved by motors 19/24), a reservoir unit (see Fig. 1, the space within the syringes) and a controller such that via the flexible hose and by means of the pump unit it is possible to regulate aspiration and recirculation (see Paragraph 0150 and 0204, control unit 18 carries out ventilation to the subject; also see Paragraph 0010), of the aspirated gas, wherein the system has a sensor (pressure sensor 3, see Paragraph 0143; also see Paragraph 0192, the pulmonary pressure is continuously measured by differential pressure sensor 3), and wherein the system controls the pump unit to initiate aspiration of gas from the patient in order to be stored in the reservoir unit (see Fig. 1 and Paragraphs 0155-0156, the expiration pump 7 aspirates gas from the patient and stores it within the reservoir formed in the lumen of the syringe) and to recirculate the aspirated gas from the reservoir unit during subsequent inhalation or exhalation by the patient (see Fig. 1, the aspirated gas from the patient is passed to soda lime container 8, passed along lines 162 and 161, and then is delivered back to the patient in a subsequent inhalation).
	Koch is silent regarding wherein the sensor has an output based on which the controller is configured to control timing of the pump unit to initiate aspiration of gas during exhalation by the patient in order to be stored in the reservoir unit, and recirculation of the aspirated gas from the reservoir unit during subsequent inhalation or exhalation by the patient.
	Kipling teaches a respirator system with a sensor (sensor 10, see Col. 1 lines 60-68), wherein the sensor has an output based on which the controller is configured to control timing of the pump unit to initiate aspiration of gas during exhalation by the patient in order to be stored in the reservoir unit (see Col. 3 lines 24-36, the output of the sensor which indicates expiration causes the controller to pull exhaled gases into the reservoir of the bellows), and recirculation of the aspirated gas from the reservoir unit during subsequent inhalation or exhalation by the patient (see Col. 3 lines 37-43 and Abstract and Fig. 2, the inspiratory period may be handled similarly to deliver positive pressure from the bellows during inhalation; It is also noted that the device also includes gas purifier 15 and thus may recirculate the air within the system).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Koch to have included controlling the aspiration and recirculation of gas based on the sensed exhalation and inhalation of the patient, such as that taught by Kipling, in order to deliver gas along with the natural breathing of the patient (see Col. 37-43 and Abstract). It is also noted that spontaneous breathing may still occur during the administration of anesthesia, and thus it would be obvious to deliver the breathing in response to the respiratory cycle of the patient, so as to increase ventilation efficiency and to not oppose the breathing efforts of a patient spontaneously breathing.
Regarding claim 5, Koch discloses the device of claim 1.
Koch further discloses wherein the system has a further flexible hose (tubes 161/162, see Fig. 1), a further pump unit (see syringes 61/62, there are two syringes and thus a first pump unit and a further pump unit) and a further reservoir unit (the second syringe similarly includes a space for holding fluid and thus also contains a reservoir unit) for aspirating and recirculating gas from the line system of a ventilating system (see lines 162 and 161 which connect to a carbon dioxide scrubber which recirculates gas and provides aspiration gas, the further pump unit and further reservoir unit similarly are involved in aspiration and recirculation from the line system).
Regarding claim 6, Koch discloses the device of claim 5.
Koch is silent regarding wherein the pump unit and the further pump unit are controllable independently of one another by the controller (see Paragraphs 0005-0006; also see Paragraph 0192, where the motors controls are based on the syringe sizes and set ventilation parameters, and thus the motors are controllable independent of one another). 
However, Koch teaches wherein the driving of the motors controls the volumes delivered through the patient circuit by the syringes, and further teaches wherein independent motor control allows corrections to applied and removed volumes and allows for a more dynamic ventilation cycle control (see Paragraph 0052).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Koch to have included independently controlling the pump unit and further pump unit, such as that taught by Koch, in order to provide ventilation corrections and dynamic control (Paragraph 0055).
Regarding claim 9, Koch discloses the device of claim 1.
Koch further discloses wherein the pump unit is couplable to and separable from a drive unit for the pump unit by the user without tools (see Paragraph 0215, a mounting unit is provided to connect different types of syringes to the linear motors; Further see Paragraph 0216, where different syringes may be used and changed in a user-friendly manner and the clamps and fixation on the linear motor slides are designed accordingly; Thus, it can be seen that the syringes may be mounted on the drive unit and separable from the drive unit without tools).
Regarding claim 11, Koch discloses the device of claim 1.
Koch further discloses wherein the controller is configured in such a way that, in dependence upon inputs via a user interface (see Paragraph 0228, a user interface allows for setting of options and controlled deliver parameters; also see Paragraph 0038, where the volume-controlled ventilation mode delivers a set tidal volume during inspiration), closed-loop control and/or an output with at least one of the following output variables takes place: pumped/aspirated volume (see Paragraphs 0038, 0123 and 0228, a set tidal volume may be delivered/output based on the selected mode and control parameters selected through the user interface).
Regarding claim 12, the device of Koch discloses the device of claim 1.
Koch further discloses wherein the system is configured in such a way that by means of the pump unit a stream of gas having a discontinuous pressure profile can be generated at the patient-side end of the flexible hose (see Paragraph 0192; During inhalation the piston of the syringe is advanced by the motor to deliver the gas into the lungs, and only during a following exhalation are the pistons moved again, thus, there is a discontinuous pressure profile that is generated for the patient; Further, the pistons must be paused at a point in time to reverse direction to expel or refill the contents therein, and thus the flow provided is discontinuous at the endotracheal tube).
Regarding claim 13, Koch discloses a patient set for use as part of a system (see Fig. 1, the flexible hose 16, pumps of the syringes, and the reservoirs of the syringes are all part of the system, and thus define a ‘patient set’, as they are used for the ventilation of the patient; Examiner further notes that they also contact the respirated air from the patient, as the patient set is described at the bottom of Page 11 of Applicant’s Specification; Applicant may wish to further define the patient set, as there are no requirements for the patient set with regards to replaceability, contamination, etc.) for supporting pulmonary gas exchange in patients and for at least one of coupling to a ventilating system or use in the case of non-ventilated patients (see Abstract), which has a flexible hose introducible into the trachea of a patient (hose line system 16, which includes endotracheal tube 17, see Fig. 1 and Paragraph 0148), a pump unit (either of syringes 61 and 62, which include a piston therein; also see Paragraph 0192, the pistons are moved by motors 19/24), a reservoir unit (see Fig. 1, the space within the syringes) and a controller such that via the flexible hose and by means of the pump unit it is possible to regulate aspiration and recirculation (see Paragraph 0150 and 0204, control unit 18 carries out ventilation to the subject; also see Paragraph 0010), of the aspirated gas, wherein the system has a sensor (pressure sensor 3, see Paragraph 0143; also see Paragraph 0192, the pulmonary pressure is continuously measured by differential pressure sensor 3), and wherein the system controls the pump unit to initiate aspiration of gas from the patient in order to be stored in the reservoir unit (see Fig. 1 and Paragraphs 0155-0156, the expiration pump 7 aspirates gas from the patient and stores it within the reservoir formed in the lumen of the syringe) and to recirculate the aspirated gas from the reservoir unit during subsequent inhalation or exhalation by the patient (see Fig. 1, the aspirated gas from the patient is passed to soda lime container 8, passed along lines 162 and 161, and then is delivered back to the patient in a subsequent inhalation), wherein the patient set includes the flexible hose, the pump unit and the reservoir unit (see Fig. 1, the flexible hose 16, pumps of the syringes, and the reservoirs of the syringes are all part of the patient set as noted above).
	Koch is silent regarding wherein the sensor has an output based on which the controller is configured to control timing of the pump unit to initiate aspiration of gas during exhalation by the patient in order to be stored in the reservoir unit, and recirculation of the aspirated gas from the reservoir unit during subsequent inhalation or exhalation by the patient.
	Kipling teaches a respirator system with a sensor (sensor 10, see Col. 1 lines 60-68), wherein the sensor has an output based on which the controller is configured to control timing of the pump unit to initiate aspiration of gas during exhalation by the patient in order to be stored in the reservoir unit (see Col. 3 lines 24-36, the output of the sensor which indicates expiration causes the controller to pull exhaled gases into the reservoir of the bellows), and recirculation of the aspirated gas from the reservoir unit during subsequent inhalation or exhalation by the patient (see Col. 3 lines 37-43 and Abstract and Fig. 2, the inspiratory period may be handled similarly to deliver positive pressure from the bellows during inhalation; It is also noted that the device also includes gas purifier 15 and thus may recirculate the air within the system).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Koch to have included controlling the aspiration and recirculation of gas based on the sensed exhalation and inhalation of the patient, such as that taught by Kipling, in order to deliver gas along with the natural breathing of the patient (see Col. 37-43 and Abstract). It is also noted that spontaneous breathing may still occur during the administration of anesthesia, and thus it would be obvious to deliver the breathing in response to the respiratory cycle of the patient, so as to increase ventilation efficiency and to not oppose the breathing efforts of a patient spontaneously breathing.
Regarding claim 16, Koch discloses the device of claim 13.
Koch further discloses wherein the pump unit and the reservoir unit are formed by a piston pump (see Fig. 1 and Paragraph 0155-0156, the pump unit and reservoir are formed by a syringe which includes a piston pump); the patient set has a further piston pump for forming a further pump unit and a further reservoir unit for aspirating and recirculating gas from the line system of a ventilation system (see Fig. 1 and Paragraph 0155-0156, the other syringe similarly is formed by a syringe with a piston pump); and the piston pump and the further piston pump are connected to one another in fixed position relative to one another in the form of a kit (see Fig. 1, the piston pump and the further piston pump are connected to one another; also see Paragraph 0216, the syringes are mounted with respect to each other and to the linear motors, and further they form a kit for ventilation of the patient); and the kit is asymmetrical at least in respect of two main planes (Examiner notes that Applicant has not defined anything about the two main planes, and as such ‘main planes’ can be drawn anywhere across the entirety of the device, as shown below where the kit is asymmetrical about the two drawn main planes).

    PNG
    media_image1.png
    443
    769
    media_image1.png
    Greyscale

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Koch (WO 2012/062266 A1) in view of Kipling (U.S Patent No. 3,695,263 A), as applied to claim 1, in further view of Baecke (U.S Publication No. 2004/0211423 A1).
Regarding claim 2, Koch discloses the device of claim 1.
Koch further teaches wherein the sensor of the system is a pressure sensor (see Paragraph 0027 and 0133, the sensor may thus detect high-pressure) which is configured and arranged in such a way that it is able to detect the fluctuations in pressure generated by the pump unit (see Fig. 1 and Paragraph 0192, the pulmonary pressure along pulmonary tube 17 is measured by the pressure sensor, and thus detects fluctuations delivered to the patient by the pump unit).
Kipling also teaches wherein the sensor of the system to monitor patient inhalation and exhalation is a pressure sensor which is configured and arranged in such a way that it is able to detect the fluctuations in pressure generated by the pump unit (see Col. 3 lines 48-57, the sensor is said to be a pressure differential sensor; also see Col. 3 lines 24-43 and Abstract, the sensor detects the pressure in line 6 and thereby is arranged and configured to sense any pressure from fluctuations in the delivered pump pressure).
Koch is silent regarding wherein the pressure sensor is a high-pressure sensor.
Baecke teaches a pressure sensor in a ventilator wherein the pressure sensor is a high-pressure sensor (Examiner is reading high-pressure as being capable of detecting pressures up to 750mbar, as described on Page 4 of Applicant’s Specification; see Paragraph 0064, pressure sensors of the ventilation system may have a precision of 0.1 mbar in a measuring range of 1100 mbar).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Koch to have included a high-pressure pressure sensor, such as that taught by Baecke, in order to provide precise measurements of pressure over a large pressure range within the system with a known type of sensor (Paragraph 0064).
Regarding claim 3, Koch discloses the device of claim 1.
Koch further discloses wherein the sensor of the system is a pressure sensor (pressure sensor 3, see Fig. 1 and Paragraph 0143) for detecting breathing activity on the basis of fluctuations in pressure in the flexible hose generated by spontaneous breathing of the patient (see Fig. 1 and Paragraph 0192, the pulmonary pressure along pulmonary tube 17 is measured by the pressure sensor, and thus detects fluctuations from the spontaneous breathing).
Kipling also teaches wherein the sensor of the system to monitor patient inhalation and exhalation is a pressure sensor for detecting breathing activity on the basis of fluctuations in pressure in the flexible hose generated by spontaneous breathing of the patient (see Col. 3 lines 48-57, the sensor is said to be a pressure differential sensor; also see Col. 3 lines 24-43 and Abstract, the sensor monitors and detects the breathing activity based on the pressure fluctuations generated by the patient to coordinate gas aspiration/recirculation).
Koch is silent regarding wherein the pressure sensor is high-resolution.
Baecke teaches a pressure sensor in a ventilator wherein the pressure sensor is high-resolution (Examiner is reading high-resolution as being capable of a resolution of 0.1 mbar or less, as described on Page 4 of Applicant’s Specification; see Paragraph 0064, pressure sensors of the ventilation system may have a precision of 0.1 mbar in a measuring range of 1100 mbar).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Koch to have included high-resolution pressure sensor, such as that taught by Baecke, in order to provide precise measurements of pressure over a large pressure range within the system with a known type of sensor (Paragraph 0064).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Koch (WO 2012/062266 A1) in view of Kipling (U.S Patent No. 3,695,263 A), as applied to claim 1, in further view of Schuessler (U.S Publication No. 2012/0283592 A1).
Regarding claim 4, Koch discloses the device of claim 1.
Koch further discloses wherein the flexible hose has a first hose section for introduction into the trachea (endotracheal tube 17, see Paragraph 0201 and Fig. 1) and a second hose section for connection of the first hose section to the reservoir unit (see Fig. 1, the branching sections of 70/80 which connect to the reservoir unit of the syringes).
Koch is silent regarding wherein the second hose section has a larger external cross-section than the first hose section.
Though prior art drawings are not considered to be to scale unless specifically dictated, they can still be relied upon for what they reasonably teach and suggest (MPEP 2125). Schuessler clearly suggests an endotracheal tube/cannula where connecting tube portions which connect the endotracheal tube/cannula to the reservoir of a piston is of greater cross-sectional size than that of the tube/cannula (see Fig. 1, the Y-piece as well as the tubing connecting the endotracheal tube/cannula 70 to the reservoir of piston pump 13 is clearly shown to be of greater cross-sectional diameter). Furthermore, if the connective tubings from the gas delivery device to the endotracheal tube of the patient were of smaller diameter, then the impedance of the system would be greatly increased regardless of if differing endotracheal tubes are used for differing patient sizes. In contrast, having the connective tubing be of greater cross-sectional diameter reduces the impedance across the system.
As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Koch to have included making the second hose section of larger cross-section than the first hose section, such as that taught by Schuessler, in order to reduce flow impedance to the subject (see Fig. 1).
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Koch (WO 2012/062266 A1) in view of Kipling (U.S Patent No. 3,695,263 A), as applied to claims 1 and 13, in further view of Mace (U.S Patent No. 7,335,164).
Regarding claim 7, Koch discloses the device of claim 1.
Koch further discloses wherein the sensor of the system is arranged between an open end of the flexible hose and the reservoir unit in respect of the flow of the gas conducted by the system (pressure sensor 3, see Fig. 1; see Paragraphs 0004, 0046, the pressure sensor is connected to the tube for ventilation of the patient, and is thus positioned between the reservoir which delivers/receives the respirated gases and the open end of the tube; also see Paragraph 0052; It is further noted that the flow of gases could be in either direction and the open end could be at the end of the endotracheal tube).
Koch is silent regarding wherein the sensor of the system is a carbon dioxide sensor.
Mace teaches wherein the sensor of the system is a carbon dioxide sensor (Col. 14 lines 61 - Col. 15 line 8, Col. 13 lines 29-37, carbon dioxide concentration can be measured in the respirated gas from the patient based on the infrared radiation emissions across the gas).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Koch to have included a carbon dioxide sensor, such as that taught by Mace, in order to monitor the respiratory flow and condition of the patient during ventilation (Col. 1 lines 24-32).
Regarding claim 14, Koch discloses the device of claim 13.
Koch is silent regarding wherein the patient set has a measuring cuvette for a gas analysis sensor.
Mace teaches a ventilation airway adapter (airway adapter 20, see Fig. 1) coupled to a patient circuit with a measuring cuvette (cuvette windows 40 and 42, see Fig. 4 and Col. 13 lines 4-19) for a gas analysis sensor (the cuvette windows are part of gas concentration monitoring portion 28 of airway adapter; also see Col. 9 lines 45-49).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Koch to have included a measuring cuvette for a gas analysis sensor, such as that taught by Mace in order to determine gas concentration that flow to and from the patient (see Col. 9 lines 45-63).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Koch (WO 2012/062266 A1) in view of Kipling (U.S Patent No. 3,695,263 A), as applied to claim 1, in further view of Ahlmen (U.S Publication No. 2003/0131665 A1).
Regarding claim 8, Koch discloses the device of claim 1.
 Koch is silent regarding wherein the system has a junction with a with a switchable opening to the environment, to the ventilation circuit or to an external gas source such that, by means of the pump unit, gas can be drawn in therefrom, or the inflow of gas is made possible, for blowing out of the flexible hose in the event of a blockage.
Ahlmen teaches wherein the system has a junction with a with a switchable opening to the environment (42D, see Fig. 1 and Paragraph 0042), to the ventilation circuit or to an external gas source such (separate gas source 50, see Paragraph 0042) that, by means of the pump unit, gas can be drawn in therefrom, or the inflow of gas is made possible, for blowing out of the flexible hose in the event of a blockage (see Paragraph 0042, fresh gas is brought into the second chamber 20 of the piston pump, which may provide an inflow air from ambient; Such gas may thus be provided to the hose during a blockage by movement of the piston 22).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Koch to have included a junction with a switchable opening to the environment, such as that taught by Ahlmen, in order to provide an alternative gas supply to the patient (Paragraph 0042) and for intake of additional gas into the system.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Koch (WO 2012/062266 A1) in view of Kipling (U.S Patent No. 3,695,263 A), as applied to claim 1, in further view of Flagler (U.S Publication No. 2008/0072911 A1).
Regarding claim 10, the device of Koch discloses the device of claim 1.
Koch is silent regarding wherein the system has a grommet for passing-through and fixing of the flexible hose in a surgically created opening in the trachea and for keeping that opening open.
Flagler teaches wherein the system has a grommet (flange 26, see Fig. 1A) for passing-through and fixing of the flexible hose in a surgically created opening in the trachea and for keeping that opening open (see Paragraph 0007, a tracheostomy tube is inserted into the trachea via surgical incision and the tube is inserted into the trachea, the tube is held in place and in the trachea by a flange secured to the patient).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Koch to have included a grommet for securing the flexible hose in the trachea, such as that taught by Flagler, in order to prevent motion of the tube within the trachea and to fix the tracheal tube to the patient (see Paragraph 0008) and to provide support for prolonged ventilation (see Paragraph 0006).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Koch (WO 2012/062266 A1) in view of Kipling (U.S Patent No. 3,695,263 A), as applied to claims 1 and 13, in view of Kim (U.S Patent No. 8,480,624 B2).
Regarding claim 15, Koch discloses the device of claim 13.
Koch further discloses wherein the pump unit and the reservoir unit are formed by a piston pump having a piston which is surrounded by a cylindrical pipe (see Fig. 1 and Paragraph 0216, the pump unit and reservoir unit are formed by a syringe with a piston/plunger surrounded by a cylinder).
Koch is silent regarding wherein the piston has at least two ring seals for sealing with respect to the cylindrical pipe.
Kim teaches a piston of a syringe wherein the piston has at least two ring seals for sealing with respect to the cylindrical pipe (see Fig. 12A, O-rings 226 and 227 provide a fluid-tight seal within the internal lumen of the barrel against the plunger/piston).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Koch to have included two ring seals on the piston, such as that taught by Kim, in order to provide a fluid-tight seal for the plunger assembly within the lumen of the syringe barrel (Col. 23 lines 48-52).
Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 17, the closest prior art is Koch (WO 2012/062266 A1), Kipling (U.S Patent No. 3,695,263 A), Meyer (U.S Publication No. 2019/0134331 A1), Homuth (U.S Publication No. 2014/0005566 A1), Faithfull (U.S Patent No. 6,041,777 A) and Heinonen (U.S Patent No. 6,196,222 B1). Koch in view of Kipling discloses the device of claim 1 as described above. However, Koch and Kipling do not disclose wherein the output of the sensor causes the aspiration of gas to be initiated end-expiratorily, and the recirculation to be initiated late-inspiratorily or early expiratorily. The devices of Koch and Kipling disclose recirculation or delivery of the gases to be inhaled to the patient during a defined inspiratory period and Kipling specifically discusses administering the inspiratory flow in sync with the patient’s spontaneous breathing - thus delivered during inhalation. Meyer teaches that the ventilatory system may aspirate the exhaled gases from the patient after the end of an expiration event (see Paragraph 0100). However, none of the prior art teaches or suggests recirculation of gases to be initiated late-inspiratorily or early expiratorily. The recirculation of gases to be inhaled by the patient is either done continousouly and combined with fresh gases introduced into the breathing loop, or is introduced at the onset of an inhalatory breath. In contrast, the device of the instant application only initiates recirculation of the scrubbed gases back to the patient late-inspiratorily so that the first part of the inhalation is full of fresh gas first. It is noted that recirculation is defined in Applicant’s specification to refer to providing flow to the patient for inhalation, and is not merely the step of scrubbing of the gas, which may occur at other points in time.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS WILLIAM GREIG whose telephone number is (571)272-5378. The examiner can normally be reached Monday - Thursday: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS W GREIG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785